Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment filed on October 11, 2021 has been received and made of record. In response to Non-Final Office Action mailed on July 12, 2021, independent claims 1 and 7 have been amended. Applicant maintained dependent claims 2-6, and 8-10. NO claim has been added as new claim after the Non-Final Office Action. Therefore, claims 1-10 are pending for consideration.

Response to Arguments

3. Applicant’s arguments, in "Remarks" filed on October 11, 2021 with respect to independent claims 1 and 7 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

7.	Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(US 2014/0145979 A1) in view of CHOI(US 2018/0 188851 A1).
	
Regarding claim 1, Lee teaches a touch screen(organic light emitting display device having touch panel, Para-11), comprising an array substrate(substrate 110, fig.1), wherein the array substrate comprises:

a thin film encapsulation layer(protective layer 150, fig.3B, Para 96-98)(examiner interprets encapsulation layer as one layer of a plurality of layers on the substrate. Naming a layer without giving functionality or without making step with material does not give weight to the claim limitations);

an insulating layer(inorganic layer 211 or organic layer 213, fig.3B, Para-92), wherein the insulating layer is disposed on the thin film encapsulation layer(protective layer 150);

a first metal layer(first touch conductive layer 221, fig.1, Para-81), wherein the first metal layer is disposed on the insulating layer(layer 211 or 213);;
a passivation layer(inorganic layer 223, fig.3B, Para-94), wherein the passivation layer is disposed on the first metal layer(layer 221) (examiner interprets passivation layer as one layer of a plurality of layers on the substrate. Naming a layer without giving functionality or without making step with material does not give weight to the claim limitations)(Lee’s named passivation layer 129c is placed on different layer, but one of ordinary skill in the art could name inorganic  layer 223 as passivation layer in order to insulate first and second touch sensing electrode);

a second metal layer(second touch conductive layer 225, figs.1&3B, Para-81), wherein the second metal layer is disposed on the passivation layer(layer 223); and

a planar layer(organic layer 231, fig.1, Para-80), wherein the planar layer is disposed on the second metal layer(layer 225);
 
wherein the first metal layer(layer 221) comprises a plurality of electrode bridges(first connecting patterns 51br, fig.5B, Para-115), the second metal layer comprises a plurality of touch electrodes(first sensing patterns 51, second sensing patterns 52, fig.5A) and a plurality of metal traces(second connecting patterns 52br, fig.5B); the touch electrode comprises a first electrode and a second electrode(fig.5A), the first electrode and the second electrode are insulated from each (fig.5B), two adjacent first electrodes are electrically connected to each other along a first direction through the electrode bridge(fig.5A), and two adjacent second electrodes are electrically connected to each other along a second direction(fig.5A), which crosses the first direction, through the metal trace(figs.5A&5B);

wherein a plurality of via holes(contact plugs 51p, fig.5B, Para-115) are disposed on the passivation layer(layer 223), each via hole is formed as a hole-shaped structure having a gradually decreasing inner diameter from a surface of the passivation layer close to one of the two adjacent first electrodes of the second metal layer toward one of two ends of the electrode bridge of the first metal layer(fig.5B)(as shown in fig.5B, contact plugs tapper towards the metal bridges 51br), the electrode bridge is recessed to form a recess at a position corresponding to the via hole, and the first electrode extends through the via hole into the recess of the electrode bridge and electrically connected to the first electrode(it is obvious that bridge electrode would have a recess to connect touch electrode through contact plugs in order to make the connection more rigid. Connection on surface of bridge electrode breaks at any time if contact plug does not dig into the part of the bridge electrode).

If it is considered that Lee fails to disclose expressly the limitations, “the electrode bridge is recessed to form two recesses located on same surface at the ends of the electrode bridge and corresponding to two of the via holes, and the two adjacent first electrodes extend through the via holes into the recesses of the electrode bridge and are electrically connected to each other”, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of CHOI related to figs.8D&8E and related text.  

    PNG
    media_image1.png
    198
    476
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    238
    472
    media_image2.png
    Greyscale

CHOI teaches a stretchable touch screen, wherein the electrode bridge(bridge electrode 251, figs.8D&8E) is recessed to form two recesses located on same surface at the ends of the electrode bridge and corresponding to two of the via holes (contact holes 220a), and the two adjacent first electrodes (first diamond patterns 231) extend through the via holes into the recesses of the electrode bridge(251) and are electrically connected to each other(fig.6). Such a combination would allow touch electrodes to maintain their electrical connection state without breakage or fracture, thus maintaining reliability of the display device.
claim 6, Lee as modified by CHOI teaches the touch screen according to claim 1, wherein the first metal layer or the second metal layer comprises a silver nanowire(Para-62, CHOI) (for motivation, see rejection of claim 1).

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 1, since Lee also discloses method of manufacturing of touch sensitive display panel in figs.1-2, and 5A-5C.
  
8.	Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(US 2014/0145979 A1) in view of CHOI(US 2018/0188851 A1) and further in view of BAE et al.(US 2016/0219697 A1) (herein after BAE).


Lee as modified by CHOI is not found to teach expressly the touch screen according to claim 1, wherein

Claim 2: a width of the via hole ranges from 1.4µm to 1.6µm.

Claim 3: a side wall of the via hole is at an angle of 15° to 30° to a perpendicular of a bottom edge of the via hole.


However, BAE teaches a conductive film and its’ manufacturing method, wherein

Claim 2: a width of the via hole ranges from 1.4µm to 1.6µm (Para-70).

Claim 3: a side wall of the via hole is at an angle of 15° to 30° to a perpendicular of a bottom edge of the via hole(fig.11, Para-105).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Lee further with the teaching of BAE to include the feature in order to improve the productivity of the touch panel.

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations in different formats.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations in different formats.

Claims 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(US 2014/0145979 A1) in view of CHOI(US 2018/0 188851 A1) and further in view of Yu et al.(US 2020/0201392 A1) (herein after Yu).

Regarding claim 4, Lee as modified by CHOI is not found to teach expressly the touch screen according to claim 1, wherein a bottom of the recess is disposed at a half thickness of the first metal layer.

However, Yu teaches a display panel having touch screen, wherein a bottom of the recess is disposed at a half thickness of the first metal layer(fig.5)(as seen from fig.5, third via hole K3  is formed inside more than half of the thickness of metal signal line 13)(though Yu does not clearly disclose depth of the via hole K3, it is obvious to one of ordinary skill in the art to have made via hole half of thickness of the metal layer based on designer choice and purpose of contact hole).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Lee further with the teaching of Yu to include the feature in order to provide relatively simple transmission path of touch signals, thereby reducing the contact resistance caused by via hole or line change and 

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations in different formats.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee(US 2014/0145979 A1) in view of CHOI(US 2018/0188851 A1) and further in view of YE(CN 108052221 A equivalent to US 2019/0187845 A1).

Regarding claim 5, Lee as modified by CHOI is not found to teach expressly the touch screen according to claim 1, wherein the first metal layer or the second metal layer comprises: a first titanium layer; an aluminum layer, wherein the aluminum layer is disposed at a side of the first titanium layer; and a second titanium layer, wherein the second titanium layer is disposed at a side of the aluminum layer away from the first titanium layer.

However, YE teaches a touch screen having display panel, wherein the first metal layer or the second metal layer comprises:
(fig.2, Para-6, 22);
 
an aluminum layer(fig.2, Para-6, 22), wherein the aluminum layer is disposed at a side of the first titanium layer; and
 
a second titanium layer(Para-6), wherein the second titanium layer is disposed at a side of the aluminum layer away from the first titanium layer(fig.2, Para-22).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Lee further with the teaching of YE to include the feature in order to increase contact area of metal, and to reduce impedance and risk of open circuit effectively.
Conclusion

11.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Examiner Note

12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and. figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692